O’Neall, J.
delivered the opinion of the Court.
In this case the Court concurs in the decision of the presiding Judge below. It will be only necessary, very briefly, to state the *321views of which the case is susceptible. If the defendant could be made liable for the maintenance of his father-in-law, and mother-in-law, it must be under the act of the Legislature, for at common law he was under no such liability. The act of 1712, provides, that where a pauper hath a father, grand-father, mother, grand-mother, child, or grand-child, of sufficient ability, the commissioners may assess a sum for the maintenance of the pauper, and by a summary proceeding compel such relation to pay the same. P. L. 105. It would be sufficient to say, that the defendant is hot in any one of the relations designated by the act, on whom it imposes this liability. The case of Rex v. Munden, 1 Str. 190, is, however, the very case before the Court; and there it was held, that the son-in-law was not liable for the maintenance of his wife’s mother. The motion to reverse the decision of the Judge below is therefore refused.